 



Exhibit 10.6
DATED 28 DECEMBER 2006
BY
STONEPATH HOLDINGS (HONG KONG) LIMITED
as Chargor
In favour of
SBI BRIGHTLINE, LLC
acting as Security Agent
 
SHARE CHARGE
 
RAJAH & TANN
 
advocates & solicitors

4 Battery Road
#26-01 Bank of China Building
Singapore 049908
Tel: 65 6535 3600
Fax: 65 6538 8598
E-mail: info@iajahtann. com
Website: www rajahtann.com

 



--------------------------------------------------------------------------------



 




CONTENTS

              CLAUSE       PAGE  
1.
  DEFINITIONS AND INTERPRETATION     1  
2.
  UNDERTAKING TO PAY     3  
3.
  CHARGE     3  
4
  DEPOSIT OF CERTIFICATES AND TRANSFERS     3  
5.
  VOTING AND DIVIDEND     3  
6.
  REPRESENTATIONS AND WARRANTIES     4  
7.
  UNDERTAKINGS     7  
8.
  FURTHER ASSURANCE     8  
9.
  ENFORCEMENT     9  
10.
  APPOINTMENT AND RIGHTS OF RECEIVERS     9  
11.
  SECURITY AGENT’S RIGHTS     10  
12.
  ORDER OF DISTRIBUTIONS     11  
13.
  LIABILITY OF SECURITY AGENT, RECEIVERS AND DELEGATES     11  
14.
  POWER OF ATTORNEY     11  
15.
  PROTECTION OF THIRD PARTIES     12  
16.
  SAVING PROVISIONS     12  
17.
  DISCHARGE OF SECURITY     14  
18.
  ENFORCEMENT EXPENSES     15  
19.
  PAYMENTS     15  
20.
  RIGHTS, WAIVERS AND DETERMINATIONS     16  
21.
  SEPARATE AND INDEPENDENT OBLIGATIONS     16  
22.
  BENEFIT OF SECURITY     16  
23.
  NOTICES     17  
24.
  INDEMNITIES     18  
25.
  COUNTERPARTS     18  
26.
  GOVERNING LAW     18  
27.
  ENFORCEMENT     18  

i



--------------------------------------------------------------------------------



 



THIS DEED is dated 28 DECEMBER 2006 and made between:

(1)   STONEPATH HOLDINGS (HONG KONG) LIMITED, registration number 0816242 (the
“Chargor”): and   (2)   SBI BRIGHTLINE, LLC (the “Security Agent”, as security
agent for’ the benefit of the Finance Parties)

BACKGROUND

(A)   By a Debt Restructuring Agreement (the “DRA”) dated 16 November 2006 and
made between (1) the Chargor, and (2) SBI Brightline, LLC and Hong Kong League
Central Credit Union as Subscribers, the Chargor agreed to restructure its
existing indebtedness to the Subscribers, upon the terms and subject to the
conditions of the DRA.   (B)   Under the terms of the DRA, the Chargor agreed to
issue secured loan notes (the “Notes”) to the Subscribers, and the Subscribers
agreed to subscribe to the Notes, upon the terms of the Instrument.   (C)   The
Chargor is entering into this Deed in connection with the terms of the
Instrument   (D)   The Security Agent holds the benefit of this Deed on trust
for the Noteholders on the terms of the Notes

IT IS AGREED as follows:

1.   DEFINITIONS AND INTERPRETATION   1.1   Definitions       In this Deed,
unless a contrary indication appears, terms used in the Instrument have the same
meaning and construction and:       “Acts” means the Companies Act and the
Property Act.       “Charged Assets” means the assets from time to time subject,
or expressed to be subject, to the Charges or any part of those assets      
“Charges” means all or any of the security created or expressed to be created by
or pursuant to this deed.       “Companies Act” means the Companies Act,
Chapter 50 of Singapore
 
“Companies” mean:

  (a)   G Link Express Logistics (Singapore) Pte. Ltd. (Singapore company
registration number 200307186E);     (b)   Planet Logistics Express (Singapore)
Pte. Ltd. (Singapore company registration number 200312364D);     (c)   Group
Logistics Pte. Ltd. (Singapore company registration number 200303653C); and

1



--------------------------------------------------------------------------------



 



(d)   G Link Express Freight (Asia Pacific) Pte Ltd (Singapore company
registration number 200412366H),

and “Company” means any one of them.
“Currency of Account” means the currency in which the relevant indebtedness is
denominated or, if different, is payable.
“Delegate” means a delegate or sub-delegate appointed under Clause 11 2
(Delegation),
 
“Enforcement Event” means:

  (a)   any corporate action, legal proceedings or other procedure or step is
taken in relation to the administration of the Chargor; or     (b)   an Event of
Default,

and an Enforcement Event is “continuing” if it has not been waived.
“Finance Documents” means this Deed and the Instrument.
“Finance Parties” means the Security Agent and the Noteholders and “Finance
Party” means any of them
“Instrument” means the instrument in the form of Schedule 5 of the DRA executed
or to be executed by the Chargor whereby the Chargor agrees to create and issue
the Notes on the terms thereof.
“Liabilities” means all present and future moneys, debts and liabilities due,
owing or incurred by the Chargor to any Finance Party under or in connection
with any Finance Document (in each case, whether alone or jointly, or jointly
and severally, with any other person, whether actually or contingently and
whether as principal, surety or otherwise).
“Party” means a party to this Deed.
“Property Act” means the Conveyancing and Law of Property Act, Chapter 61 of
Singapore.
“Receiver” means a receiver and manager or other receiver appointed in respect
of the Charged Assets.
“Related Assets” means all present and future:

  (a)   dividends and distributions of any kind and any other sum received or
receivable in respect of the Shares;     (b)   rights, shares, money or other
assets accruing or offered by way of conversion, exchange, redemption, bonus,
preference, option or otherwise in respect of the Shares;     (c)   allotments,
offers and rights accruing or offered in respect of or in substitution for the
Shares; and     (d)   other rights and assets attaching to, deriving from or
exercisable by virtue of the ownership of the Shares.

2



--------------------------------------------------------------------------------



 



“Shares” means all of the shares and/or equity interest in the share capital of
the Company held by, or the order or on behalf of the Chargor at any time.

1.2   Construction       The provisions in Clause 1(C) to l(F) of the Instrument
apply to this Deed with all necessary changes.   1.3   Third Party Rights

  (a)   Unless expressly provided to the contrary, a person who is not a Party
has no right under the Contracts (Rights of Third Parties) Act, Chapter 53B of
Singapore to enforce or enjoy the benefit of any term of this Deed     (b)  
Notwithstanding any terms of this Deed or any Finance Document, the consent of
any third party is not required for any variation (including any release or
compromise of any liability under) or termination of this Deed.

2.   UNDERTAKING TO PAY       The Chargor shall pay each of the Liabilities when
due in accordance with its terms or, if they do not specify a time for payment,
immediately on demand by the Security Agent.   3.   CHARGE       The Chargor
charges the Shares and Related Assets, as legal and beneficial owner and by way
of first ranking fixed charge in favour of the Security Agent, and assigns and
agrees to assign absolutely and unconditionally to the Security Agent all its
present and future rights, title and interest in and to the Shares and Related
Assets, in each case for the payment and discharge of all of the Liabilities.  
4.   DEPOSIT OF CERTIFICATES AND TRANSFERS   4.1   Deposit on Date of Deed      
The Chargor shall on the date of this Deed, deposit (or procure the deposit)
with the Security Agent, or as it directs, an share certificates and other
docurnents of title (if any) in respect of the Shares, and share transfer forms
(executed in blank by or on behalf of the Chargor) in respect of the Shares.  
4.2   Deposit on further acquisition       The Chargor shall, promptly upon the
acquisition, accrual, offer or issue of any further shares in any Company in
which the Chargor has a beneficial interest, deliver or procure the delivery to
the Security Agent, or as it directs, all share certificates and other documents
of title (if any) in respect of these shares, and share transfer forms (executed
in blank by or on behalf of the Chargor) in respect of these shares as the
Security Agent may request.   5.   VOTING AND DIVIDEND

3



--------------------------------------------------------------------------------



 



5.1   Voting before enforcement       Subject to Clause 5.2 (Voting after
enforcement), the Chargor shall be entitled to exercise or direct the exercise
of the voting and other rights attached to the Charged Assets as it sees fit
provided that:

(a)   it does so for a purpose not inconsistent with any Finance Document; and  
(b)   the exercise of or failure to exercise those rights would not have an
adverse effect on the value of the Charged Assets and would not otherwise
prejudice the interests of any Finance Party under any Finance Document.   5.2  
Voting after enforcement
 
At any time while after the occurrence of an Enforcement Event:

  (a)   the Security Agent or the Receiver shall be entitled to exercise or
direct the exercise of the voting and other rights attached to the Charged
Assets in such manner as it or he sees fit; and     (b)   the Chargor shall
comply or procure the compliance with any directions of the Security Agent or
the Receiver in respect of the exercise of those rights and shall promptly
execute and/or deliver to the Security Agent or the Receiver such forms of proxy
as it or he requires with a view to enabling such person as it or he selects to
exercise those rights.

5.3   Dividends before enforcement       Subject to Clause 5 4 (Dividends after
enforcement), the Security Agent shall (or, as the case may be, ensure that its
nominee shall) pay any cash income derived from the Charged Assets of the
Company to the Chargor.   5.4   Dividends after enforcement       At any time
after the occurrence of an Enforcement Event the Security Agent (or, as the case
may be, its nominee) shall be entitled to retain any cash income derived from
the Charged Assets received by it and shall apply the same as the Security Agent
sees fit to reduce the Liabilities by an equivalent amount, and the Chargor
shall forthwith pay to the Security Agent any such cash income received by it.  
6.   REPRESENTATIONS AND WARRANTIES       The Chargor makes the representations
and warranties set out in this Clause 6 (Representations and Warranties) to each
Finance Party on the date of this Deed.   6.1   Status

  (a)   It is a corporation, duly incorporated and validly existing under the
law of its jurisdiction of incorporation.     (b)   It has the power to own its
assets and carry on its business as it is being conducted.

4



--------------------------------------------------------------------------------



 



6.2   Binding obligations       The obligations expressed to be assumed by it in
this Deed are legal, valid, binding and enforceable in accordance with its
terms.   6.3   Non-conflict with other obligations       The entry into and
performance by it of, and the transactions contemplated by, this Deed do not and
will not conflict with:

  (a)   any law or regulation applicable to it;     (b)   its constitutional
documents; or     (c)   any agreement or instrument binding upon it or any of
the Charged Assets,

nor result in the existence of, or oblige it to create, any Security over any of
the Charged Assets

6.4   Power and authority       It has the power to enter into, perform and
deliver, and has taken all necessary action to authorise its entry into,
performance and delivery of, this Deed and the transactions contemplated
hereunder   6.5   Validity and admissibility in evidence

All Authorisations required or desirable:

  (a)   to enable it lawfully to enter into, exercise its rights and comply with
its obligations in this Deed;     (b)   to make this Deed admissible in evidence
in its jurisdiction of incorporation;     (c)   to enable it to create the
Charges created by it hereunder and to ensure that such Charges have the
priority and ranking it is expressed to have,

have been obtained or effected and are in full force and effect



6.6   Governing law and enforcement       The choice of Singapore law as the
governing law of this Deed will be recognised and enforced in its jurisdiction
of incorporation

5



--------------------------------------------------------------------------------



 



  6.7   Deduction of Tax       It is not required to make any deduction for or
on account of Tax from any payment it may make under this Deed.   6.8   No
filing or stamp taxes       Subject to :

  (a)   the payment of stamp duty of S$500 in Singapore; and     (b)   the
registration of a statement particulars containing of charge in respect of this
Deed with the Accounting and Corporate Regulatory Authority in Singapore,      
 

it is not necessary that this Deed be filed, recorded or enrolled with any court
or other authority in that jurisdiction or that any stamp, registration or
similar tax be paid on or in relation to this Deed or the transactions
contemplated hereunder

  6.9   No default       No Event of Default is continuing or might reasonably
be expected to result from the Chargor’s entry into, performance of, or
transaction contemplated by this Deed   6.10   No misleading information      
Any factual information provided by or on behalf of the Chargor in connection
with the this Deed was true and accurate in all material respects as at the date
it was provided or as at the date (if any) at which it is stated   6.11   Pari
passu ranking

  (a)   This Deed creates (or, once entered into, will create) in favour of the
Security Agent for the benefit of the Finance Parties the Charges which it is
expressed to create with the ranking and priority it is expressed to have    
(b)   Without limiting paragraph (a) above, its payment obligations under this
Deed rank at least pari passu with the claims of all its other unsecured and
unsubordinated creditors, except for obligations mandatorily preferred by law
applying to companies generally

6.12   No proceedings pending or threatened       No litigation, arbitration,
investigative or administrative proceedings of or before any court, arbitral
body or agency have (to the best of its knowledge and belief) been started or
threatened against it involving the Charged Assets nor are there any
circumstances which might give rise to any such litigation, arbitration,
investigative or administrative proceedings   6.13   Charged Assets

  (a)   It has good and marketable title to and in the legal and beneficial over
of the Charged Assets, free from all Security except the Security created
pursuant to, or permitted by, the Finance Documents

6



--------------------------------------------------------------------------------



 



  (b)   The constitutional documents of the Companies do not restrict or inhibit
in any manner any transfer of any of its shares which are expressed to be (or
are required by this Agreement to be or become) subject to any Security.     (c)
  The shares of the Companies which are expressed to be (or are required by this
Deed to be or become) subject to the Charges are issued, fully paid,
non-assessable and freely transferable, and there are no moneys or liabilities
outstanding or payable in respect of any such shares.     (d)   There are no
agreements in force or corporate resolutions passed which require or might
require the present or future issue or allotment of any share capital of the
Companies (including any option or right of pre-emption, conversion or
exchange).     (e)   No restrictions exist in relation to the voting rights
associated with any of the Charged Assets.

6.14   No Immunity       Neither it nor any of its assets is entitled to
immunity from suit, execution, attachment or other legal process in its
jurisdiction of incorporation. Its entry into this Deed constitutes, and the
exercise of its rights and performance of and compliance with its obligations
under this Deed will constitute, private and commercial acts done and performed
for private and commercial purposes.   6.15   Solvency       It is not insolvent
or unable to pay its debts (including subordinated and contingent debts), nor
could it be deemed by a court to be unable to pay its debts within the meaning
of the law of the jurisdiction in which it is incorporated, nor, in any such
case, will it become so in consequence of entering into this Deed and/or
performing any transaction contemplated hereunder.   6.16   Repetition       The
representations and warranties contained in Clauses 6.1 to 6.15 shall be deemed
to be repeated by the Chargor by reference to the facts and circumstances then
existing on each day for so long as any amount is outstanding under the Finance
Documents.   7.   UNDERTAKINGS       The undertakings in this Clause 7
(Undertakings) remain in force from the date of this Deed for so long as any
amount is outstanding under the Finance Documents.   7.1   Compliance with laws
      The Chargor shall comply in all respects with all laws to which it may be
subject, if failure so to comply would materially impair its ability to perform
its obligations under this Deed.   7.2   Negative pledge       The Chargor shall
not create or permit to subsist any Security over any of the Charged Assets.

7



--------------------------------------------------------------------------------



 



7.3   Disposals       The Chargor shall not sell, lease, transfer or otherwise
dispose of the any of the Charged Assets.   7.4   Acquisition       The Chargor
shall promptly notify the Security Agent of:

  (a)   its acquisition of, or agreement to acquire, any Shares; and     (b)  
the declaration, payment, allotment, offer or issue of any Related Asset.

7.5   Rights Issues, etc.       The Chargor will within five Business Days of
demand, duly pay all calls, subscription moneys and/or other moneys payable on
or in respect of the Charged Assets. If the Chargor does not do so, the Security
Agent may do so and, if the Security Agent does so, the Chargor shall within
five Business Days of demand indemnify the Security Agent against such payment
together with interest thereon for the period beginning on the date of such
payment and ending on the date on which the Security Agent has been indemnified
in full by the Chargor calculated at the rate per annum specified in Clause 4(F)
of the Instrument.   7.6   No Merger, etc.       The Chargor shall not enter
into any amalgamation, demerger, merger or corporate reconstruction except that
this shall not restrict the Chargor from acquiring some or all of the issued
shares in the capital of the Companies not already owned by the Chargor.   8.  
FURTHER ASSURANCE   8.1   Further assurance       The Chargor shall promptly do
whatever the Security Agent requires:

  (a)   to perfect or protect the Charges or the priority of the Charges; or    
(b)   to facilitate the realisation of the Charged Assets or the exercise of any
rights vested in the Security Agent or any Receiver,

    including depositing, with the Security Agent, all share certificates and
other title documents relating to any of the Charged Assets, executing any
transfer, conveyance, charge, assignment or assurance of the Charged Assets
(whether to the Security Agent or its nominees or otherwise), making any
registration and giving any notice, order or direction.   8.2   Transfer upon
Enforcement Event       At any time during the continuation of an Enforcement
Event, the Chargor shall upon demand from the Security Agent:

  (a)   procure the transfer of the Charged Assets into the name of the Security
Agent or its nominee(s), agents or such purchasers as it shall direct; and

8



--------------------------------------------------------------------------------



 



  (b)   execute all documents and do all other things that the Security Agent
may require to facilitate the realization of the Charged Assets

9.   ENFORCEMENT   9.1   When enforceable       At any time after the occurrence
of an Enforcement Event, the security created by or pursuant to this Deed shall
become immediately enforceable and the Security Agent may, without notice to the
Chargor or prior authorisation from any court, in its absolute discretion:

  9.1.1   enforce all or any part of that security (at the times, in the manner
and on the terms it thinks fit) and take possession of and hold or dispose of
all or any part of the Charged Assets; and     9.1.2   whether or not it has
appointed a Receiver, exercise all or any of the powers, authorities and
discretions conferred by the Property Act (as varied or extended by this Deed)
on mortgagees and by this Deed on any Receiver or otherwise conferred by law on
mortgagees or Receivers

9.2   Power of sale       The statutory power of sale, of appointing a Receiver
and the other statutory powers conferred on mortgagees by Section 24 and 29 of
the Property Act and any similar provisions of any equivalent law as varied and
extended by this Deed shall arise on the date of this Deed and may be exercised
by the Security Agent free from the restrictions imposed by any statutory
provisions in relating to the exercise of any power of sale   9.3  
Consolidation       Section 21 of the Property Act shall not apply to the
security created by this Deed   10.   APPOINTMENT AND RIGHTS OF RECEIVERS   10.1
  Appointment of receivers       If (a) requested by the Chargor, (b) any
corporate action, legal proceedings or other procedure or step is taken in
relation to the administration of the Chargor, or (c) any other Enforcement
Event has occurred (whether or not the Security Agent has taken possession of
the Charged Assets), then without any notice or further notice, the Security
Agent may, by deed, or otherwise in writing signed by any officer or manager of
the Security Agent or any person authorised for this purpose by the Security
Agent, appoint one or more persons to be a Receiver Subject to the provisions of
the Companies Act, the Security Agent may similarly remove (so far as it is
lawfully able) any Receiver and appoint any person instead of any Receiver If
the Security Agent appoints more than one person as Receiver, the Security Agent
may give those persons power to act either jointly or severally Any Receiver
referred to in this Clause 10 (Appointment and Rights of Receivers) may enjoy
the benefit or enforce the terms of this Clause in accordance with the
provisions of the Contracts (Rights of Third Parties) Act, Chapter 53B of
Singapore The provisions of Section 29 of the Property Act and any similar
provision of any equivalent law (as varied and/or extended by this Deed) shall
apply to any appointment made pursuant to this Deed.   10.2   Scope of
appointment

9



--------------------------------------------------------------------------------



 



    Any Receiver may be appointed Receiver of all of the Charged Assets or
Receiver of a part of the Charged Assets specified in the appointment.   10.3  
Rights of Receivers       Any Receiver appointed pursuant to this Clause 10
(Appointment and Rights of Receivers) and shall have the rights, powers,
privileges and immunities conferred by the Acts on (a) mortgagees,
(b) mortgagees in possession and (c) receivers duly appointed under the Acts.
The Receiver shall in exercise of the Receiver’s powers, authorities and
discretions conform to the directions and regulations from time to time given or
made by the Security Agent.   10.4   Agent of Chargor       Any Receiver shall
be the agent of the Chargor for all purposes. The Chargor alone shall be
responsible for the Receiver’s contracts, engagements, acts, omissions, defaults
and losses and for liabilities incurred by the Receiver.   10.5   Remuneration  
    The Security Agent may determine the remuneration of any Receiver (without
being limited to the maximum rate specified in Section 29(6) of the Property
Act) and direct payment of that remuneration out of moneys he receives as
Receiver. The Chargor alone shall be liable for the remuneration and all other
costs, losses, liabilities and expenses of the Receiver.   10.6   No liability
for exercise of powers       Neither the Security Agent nor the Receiver shall
be liable for any losses, involuntary or otherwise, which arise in the exercise
by the Security Agent or the Receiver or their respective powers under this Deed
except for this own gross negligence or willful default Any Receiver appointed
under this Deed may enjoy the benefit of or enforce the terms of this Clause in
accordance with the provisions of the Contracts (Right of Third Parties) Act,
Chapter 53B of Singapore   11.   SECURITY AGENT’S RIGHTS   11.1   Same rights as
Receiver       Any rights conferred by any Finance Document upon a Receiver may
be exercised by the Security Agent, after the Charges become enforceable,
whether or not the Security Agent shall have appointed a Receiver of the Charged
Assets.   11.2   Delegation       The Security Agent may delegate in any manner
to any person, provided that the Security Agent exercised reasonable care in
selecting such delegate, any rights exercisable by the Security Agent under any
Finance Document. Any such delegation may be made upon such terms and conditions
(including power to sub-delegate) as the Security Agent thinks fit   11.3  
Realisation

  (a)   If the Security Agent or any Receiver exercises the rights conferred on
it the same shall not be treated as an absolute appropriation of or foreclosure
on the Charged Assets to the exclusion of the Chargor and in extinguishment of
its interests therein,

10



--------------------------------------------------------------------------------



 



      unless the Security Agent or the Receiver shall otherwise notify the
Chargor (whether before or after the relevant appropriation or foreclosure has
been effected), in which latter event any such appropriation or foreclosure
shall be treated as a sale of the Charged Assets at a fair market value and the
Liabilities shall be reduced by an equivalent amount.     (b)   In any disposal
of the Charged Assets, the Security Agent or the other Finance Parties may,
provided that they shall first have used reasonable efforts to dispose of the
relevant Charged Assets or rights to third parties subject to compliance with
any rules or regulations laid down by any governmental or other agency or
authority, themselves purchase at a fair market value the whole or any part of
the Charged Assets or rights disposed of free from any rights of redemption on
the part of the Chargor which are hereby waived and released.

12.   ORDER OF DISTRIBUTIONS   12.1   Application of proceeds       All amounts
received or recovered by the Security Agent or any Receiver or Delegate in
exercise of their rights under this Deed shall, subject to the rights of any
creditors having priority, be applied in the order provided in Clause 12.2
(Order of distribution).   12.2   Order of distribution       The order referred
to in Clause 12.1(Application of proceeds) is (subject to any claims having
priority under Section 26 of the Property Act and any similar provision of any
equivalent law and subject to Clause 16 5(Appropriations)):

  (a)   in or towards the payment of all costs, losses, liabilities, expenses
and remuneration of and incidental to the appointment of any Receiver or
Delegate and the exercise of any of his rights, including his remuneration and
all outgoings paid by him;     (b)   in or towards the payment of the
Liabilities; and     (c)   in payment of any surplus to the Chargor or other
person entitled to it

13.   LIABILITY OF SECURITY AGENT, RECEIVERS AND DELEGATES       Neither the
Security Agent nor any Receiver or Delegate shall (either by reason of taking
possession of the Charged Assets or for any other reason) be liable to the
Chargor, any Finance Party or any other person for any costs, losses,
liabilities or expenses relating to the realisation of any Charged Assets or
from any act, default, omission or misconduct of the Security Agent, any
Receiver, any Delegate or their respective officers, employees or agents in
relation to the Charged Assets or in connection with the Finance Documents
except to the extent caused by its or his own gross negligence or wilful
misconduct. Any third party referred to in this Clause 13(Liability of Security
Agent, Receivers and Delegates) may enjoy the benefit or enforce the terms of
this Clause in accordance with the provisions of the Contracts (Rights of Third
Parties) Act, Chapter 53B of Singapore   14.   POWER OF ATTORNEY   14.1  
Appointment

11



--------------------------------------------------------------------------------



 



The Chargor by way of security irrevocably appoints the Security Agent, every
Receiver and every Delegate severally its attorney (with full power of
substitution), on its behalf and in its name or otherwise, at such time and in
such manner as the attorney thinks fit:

  (a)   to do anything which the Chargor is obliged to do (but has not done)
under any Finance Document to which it is party (including to execute charges
over, transfers, conveyances, assignments and assurances of, and other
instruments, notices, orders and directions relating to, the Charged Assets);
and     (b)   to exercise any of the rights conferred on the Security Agent, any
Receiver or any Delegate in relation to the Charged Assets or under any Finance
Document, either of the Acts, generally under Singapore law or any other
applicable law

14.2   Ratification       The Chargor ratifies and confirms and agrees to ratify
and confirm whatever any such attorney shall do in the exercise or purported
exercise of the power of attorney granted by it in Clause 14.1 (Appointment).
Any third party referred to in this Clause 14 may enjoy the benefit or enforce
the terms of this Clause in accordance with the provisions of the Contracts
(Rights of Third Parties) Act, Chapter 53B of Singapore   15.   PROTECTION OF
THIRD PARTIES   15.1   No duty to enquire       No person dealing with the
Security Agent, any other Finance Party, any Receiver or any Delegate shall be
concerned to enquire:   (a)   whether the rights conferred by or pursuant to any
Finance Document are exercisable;   (b)   whether any consents, regulations,
restrictions or directions relating to such rights have been obtained or
complied with;   (c)   otherwise as to the propriety or regularity of acts
purporting or intended to be in exercise of any such rights (including whether
or not any delegation shall have lapsed for any reason or has been revoked); or
  (d)   as to the application of any money borrowed or raised   15.2  
Protection to purchasers       Subject to the provisions of this Deed, all the
protection to purchasers contained in Section 26 of the Property Act or in any
similar provision of any equivalent law shall apply to any person purchasing
from or dealing with the Security Agent, any other Finance Party, any Receiver
or any Delegate.   16.   SAVING PROVISIONS   16.1   Continuing Security

12



--------------------------------------------------------------------------------



 



    Subject to Clause 17 (Discharge of Security), the Charges are continuing
security and will extend to the ultimate balance of the Liabilities, regardless
of any intermediate payment or discharge in whole or in part   16.2  
Reinstatement       If any payment by the Chargor or any discharge given by a
Finance Party (whether in respect of the obligations of the Chargor or any
security for those obligations or otherwise) is avoided or reduced (whether in
whole or in part) for any reason including, without limitation, as a result of
insolvency, breach of fiduciary or statutory duties or any other reason:

  (a)   the liability of the Chargor and the Charges shall continue as if the
payment, discharge, avoidance or reduction had not occurred; and     (b)   each
Finance Party shall be entitled to recover the value or amount of that security
or payment from the Chargor, as if the payment, discharge, avoidance or
reduction had not occurred

16.3   Waiver of defences       Neither the obligations of the Chargor under
this Deed nor the Charges will be affected by an act, omission, matter or thing
which, but for this Clause, would reduce, release or prejudice any of its
obligations under any of the Charges (without limitation and whether or not
known to it or any Finance Party) including:

  (a)   any time, waiver or consent granted to, or composition with, any
guarantor or other person;     (b)   the release of any guarantor or any other
person under the terms of any composition or arrangement with any creditor;    
(c)   the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce any rights against, or
Security over assets of, any guarantor or other person or any non-presentation
or non-observance of any formality or other requirement in respect of any
instrument or any failure to realise the full value of any Security;     (d)  
any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of a guarantor or any other
person;     (e)   any amendment (however fundamental), novation, supplement,
restatement (however fundamental) or replacement of a Finance Document or any
other document or Security, including any increase in, extension of or change to
any facility made available under the Finance Document or other document;    
(f)   any unenforceability, illegality or invalidity of any obligation of any
person under any Finance Document or any other document or Security; or     (g)
  any insolvency or similar proceedings; or     (h)   any Finance Document not
being executed or binding against any person; or     (i)   postponement,
discharge, reduction, non-provability or other similar circumstance affecting
any obligation of any guarantor or other person under any Finance

13



--------------------------------------------------------------------------------



 



      Document resulting from any insolvency, liquidation or dissolution
proceedings or from any law, regulation or order

16.4   Immediate recourse       The Chargor waives any right it may have of
first requiring the Security Agent to proceed against or enforce any other
rights or Security or claim payment from any person before claiming from the
Chargor under this Deed. This waiver applies irrespective of any law or any
provision of a Finance Document to the contrary   16.5   Appropriations      
Until all the Liabilities have been irrevocably paid in full and all facilities
which might give rise to Liabilities have terminated, each Finance Party (or any
trustee or agent on its behalf) may refrain from applying or enforcing any other
moneys, security or rights held or received by that Finance Party (or any
trustee or agent on its behalf) in respect of those amounts, or apply and
enforce the same in such rnanner and order as it sees fit (whether against those
amounts or otherwise) and the Chargor shall not be entitled to the benefit of
the same   16.6   Deferral of Chargor’s rights       Until all the Liabilities
have been irrevocably paid in full and all facilities which might give rise to
Liabilities have terminated and unless the Security Agent otherwise directs, the
Chargor will not exercise any rights which it may have by reason of performance
by it of its obligations under the Finance Documents:

  (a)   to be indemnified by any guarantor or other person;     (b)   to claim
any contribution from any other guarantor; and/or     (c)   to take the benefit
(in whole or in part and whether by way of subrogation or otherwise) of any
rights of the Finance Parties under the Finance Documents or of any guarantee or
other security taken pursuant to, or in connection with, the Finance Documents
by any Finance Party

16.7   Additional Security       The Charges are in addition to and are not in
any way prejudiced by any other guarantees or security now or subsequently held
by any Finance Party   17.   DISCHARGE OF SECURITY   17.1   Final redemption    
  Subject to Clause 17.2 (Retention of Security), if the Security Agent is
satisfied that all Liabilities shall have been irrevocably paid in full, the
Security Agent shall at the request and cost of the Chargor release, reassign or
discharge (as appropriate) the Charged Assets from the Charges   17.2  
Retention of security       If the Security Agent considers that any amount paid
or credited to any Finance Party under any Finance Document is capable of being
avoided or otherwise set aside, that amount shall

14



--------------------------------------------------------------------------------



 



    not be considered to have been paid for the purposes of determining whether
all the Liabilities have been irrevocably paid   17.3   Consolidation       Any
restrictions on the consolidation of security, whether under Section 21 of the
Property Act or otherwise, shall be excluded to the fullest extent permitted by
law and the Security Agent shall, so far as it is lawful and subject to other
provisions of this Deed, be entitled to consolidate all or any of the Charges
with any other Security whether in existence on the date of this Deed or in the
future.   18.   ENFORCEMENT EXPENSES       The Chargor shall forthwith pay to
the Security Agent the amount of all costs, losses, liabilities and expenses
(including legal fees) and all stamp and other taxes thereon incurred by any
Finance Party, any Receiver or any Delegate in relation to this Deed (including
the administration, protection, realisation, enforcement or preservation of any
rights under or in connection with this Deed or any other Finance Documents, or
any consideration by the Security Agent as to whether to realise or enforce the
same, and/or any amendment, waiver, consent or release of this Deed and/or any
other document referred to in this Deed).   19.   PAYMENTS   19.1   Demands    
  Any demand for payment made by any Finance Party shall be valid and effective
even if it contains no statement of the relevant Liabilities or an inaccurate or
incomplete statement of them.   19.2   Payments       All payments by the
Chargor under this Deed (including damages for its breach) shall be made in the
Currency of Account and to such account, with such financial institution and in
such other manner as the Security Agent may direct.

15



--------------------------------------------------------------------------------



 



20.   RIGHTS, WAIVERS AND DETERMINATIONS   20.1   Ambiguity       Where there is
any ambiguity or conflict between the rights conferred by law and those
conferred by or pursuant to this Deed, the terms of this Deed shall prevail  
20.2   Exercise of rights       No failure to exercise, nor any delay in
exercising, on the part of any Finance Party, Receiver or Delegate, any right or
remedy under any Finance Document shall operate as a waiver, nor shall any
single or partial exercise of any right or remedy prevent any further or other
exercise or the exercise of any other right or remedy. The rights and remedies
provided in the Finance Documents are cumulative and not exclusive of any rights
or remedies provided by law   20.3   Determinations       Any certification or
determination by any Finance Party or any Receiver or Delegate under any Finance
Document is, in the absence of manifest error, conclusive evidence of the
matters to which it relates   21.   SEPARATE AND INDEPENDENT OBLIGATIONS      
The security created by the Chargor by or in connection with any Finance
Document is separate from and independent of the security created or intended to
be created by any other person by or in connection with any Finance Document  
22.   BENEFIT OF SECURITY   22.1   Benefit and Burden       This Deed shall be
binding upon and enure to the benefit of the parties, their assignees and their
successors Any reference in this Deed to any party shall be construed
accordingly   22.2   The Chargor       The Chargor shall not assign and/or
transfer any rights or obligations under this Deed,   22.3   The Finance Parties
      Each Finance Party may assign and/or transfer all or any parts of its
rights and/or obligations under or in respect of this Deed to any person from
time to time and the Chargor agrees to execute all documents and take all action
that may be required by the Security Agent in respect of any assignment or
transfer, or proposed assignment or transfer. Any such assignee or transferee
shall be and be treated as a party for all purposes of this Deed and shall be
entitled to the full benefit of this Deed to the same extent as if it were an
original party in respect of the rights or obligations assigned or transferred
to it

16



--------------------------------------------------------------------------------



 



23.   NOTICES   23.1   Communications in writing       Any communication to be
made under or in connection with this Deed shall be made in writing and, unless
otherwise stated, may be made by fax or letter   23.2   Addresses       The
address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with this Deed is
identified with its name below or any substitute address, fax number or
department or officer as the Party may notify to the other Party by not less
than five Business Days’ notice.   23.3   Delivery

  (a)   Any communication or document made or delivered by one person to another
under or in connection with this Deed will only be effective:

  (i)   if sent by fax before 5 pm. (local time in the place to which it is
sent) on a working day in that place, when sent or, if sent by fax at any other
time, at 9 a.m. (local time in the place to which it is sent) on the next
working day in that place, provided, in each case, that the person sending the
fax shall have received a transmission receipt; or     (ii)   if by way of
letter, when it has been left at the relevant address or five Business Days
after being deposited in the post postage prepaid in an envelope addressed to it
at that address,

      and, if a particular department or officer is specified as part of its
address details provided under Clause 23,2 (Addresses), if addressed to that
department or officer For this purpose, working days are days other than
Saturdays, Sundays and bank holidays.     (b)   Any communication or document to
be made or delivered to the Security Agent will be effective only when actually
received by the Security Agent and then only if it is expressly marked for the
attention of the department or officer identified with its signature below (or
any substitute department or officer as it shall specify for this purpose).

23.4   Reliance

  (a)   Any notice sent under this Clause 2.3 can be relied on by the recipient
if the recipient reasonably believes the notice to be genuine and if it bears
what appears to be the signature (original or facsimile) of an authorised
signatory of the sender (without the need for further enquiry or confirmation).
    (b)   Each Party must take reasonable care to ensure that no forged, false
or unauthorised notices are sent to another Party.

23.5   English language

  (a)   Any notice given under or in connection with this Deed must be in
English.

17



--------------------------------------------------------------------------------



 



  (b)   All other documents provided under or in connection with this Deed must
be:

  (i)   in English; or     (ii)   if not in English, and if so required by the
Security Agent, accompanied by a certified English translation and, in this
case, the English translation will prevail unless the document is a
constitutional, statutory or other official document.

24.   INDEMNITIES       Each indemnity in each Finance Document shall:

  (a)   constitute a separate and independent obligation from the other
obligations in that or any other Finance Document;     (b)   give rise to a
separate and independent cause of action;     (c)   apply irrespective of any
indulgence granted by any Finance Party;     (d)   continue in full force and
effect despite any judgment, order, claim or proof for a liquidated amount in
respect of any Liability or any other judgment or order; and     (e)   apply
whether or not any claim under it relates to any matter disclosed by any Obligor
or otherwise known to any Finance Party

25.   COUNTERPARTS       This Deed may be executed in any number of
counterparts, and this has the same effect as if the signatures on the
counterparts were on a single copy of this Deed.   26.   GOVERNING LAW      
This Deed is governed by Singapore law.   27.   ENFORCEMENT   27.1  
Jurisdiction of Singapore courts       The courts of Singapore have exclusive
jurisdiction to settle any dispute arising out of or in connection with this
Deed (including a dispute regarding the existence, validity or termination of
this Deed) (a “Dispute ”)   27.2   Venue       The Parties agree that the courts
of Singapore are the most appropriate and convenient courts to settle Disputes
and accordingly no Party will argue to the contrary.   27.3   Other competent
jurisdiction

18



--------------------------------------------------------------------------------



 



    This Clause 27 is for the benefit of the Finance Parties only As a result,
no Finance Party shall be prevented from taking proceedings relating to a
Dispute in any other courts with jurisdiction. To the extent allowed by law, the
Finance Parties may take concurrent proceedings in any number of jurisdictions.
  27.4   Consent to Enforcement, etc.       The Chargor irrevocable and
generally consents in respect of any proceedings anywhere in connection with
this Deed to the giving of any relief or the issue of any process in connection
with those proceedings including, without limitation, the making, enforcement or
execution against any assets whatsoever (irrespective of their use or intended
use) of any order or judgment which may be made or given in those proceedings.  
27.5   Waiver of Immunity       The Chargor irrevocably agrees that, should any
Finance Party (or any trustee or agent on its behalf) take any proceedings
anywhere (whether for an injunction, specific performance, damages or otherwise
in connection with this Deed), no immunity (to the extent that it may at any
time exist, whether on the grounds of sovereignty or otherwise) from those
proceedings, from attachment (whether in aid of execution, before judgment or
otherwise) of its assets or from the execution of judgment shall be claimed by
it or with respect to its assets, any such immunity being irrevocably waived.
The Chargor irrevocably agrees that it and its assets are, and shall be, subject
to such proceedings, attachment or execution in respect of its obligations under
this Finance Documents

19



--------------------------------------------------------------------------------



 



This is the signature page of Share Charge dated 28 DECEMBER 2006.

                 
The Chargor

The COMMON SEAL of
STONEPATH HOLDINGS (HONG KONG)
LIMITED was hereunto affixed in the
presence of:

   

)
)
)
)                    (SEAL) [v27765v2776503.gif]    
 
               
 
          /s/ [ILLEGIBLE]    
 
         
 
   
 
          Director
   
 
               
 
               
 
         
 
   
 
          Director/Secretary    
 
               
The Security Agent
               
 
               
SIGNED, SEALED AND DELIVERED
    )          
by
    )          
and
    )          
as attorney for and on behalf of
    )          
SBI BRIGHTLINE, LLC
    )          
in the presence of:
    )          

 



--------------------------------------------------------------------------------



 



This is the signature page of Share Charge dated 28 DECEMBER 2006.
In Witness whereof this Deed has been duly executed as a deed.

                 
The Chargor
               
 
               
The COMMON SEAL of
    )          
STONEPATH HOLDINGS (HONG KONG)
    )          
LIMITED was hereunto affixed in the
    )          
presence of:
    )          
 
               
 
             
 
       
 
 
 
        Director    
 
               
 
               
 
         
 
   
 
          Director/Secretary    
 
               
The Security Agent
               
 
               
SIGNED, SEALED AND DELIVERED
    )          
by Shelly Singhal
    )          
and
    )     /s/ [ILLEGIBLE]    
as attorney for and on behalf of
    )          
SBI BRIGHTLINE, LLC
    )          
in the presence of:
    )          

 